Citation Nr: 0736934	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-11 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD) from August 
1, 1998, to February 29, 2000.

2.  Entitlement to a disability rating greater than 70 
percent for PTSD from February 29, 2000.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that assigned a temporary total rating 
under 38 C.F.R. § 4.29 for the period May 26, 1998, to July 
2, 1998; and continued a 30 percent rating from August 1, 
1998.  The veteran disagreed in April 1999 with the denial of 
an increased rating for his service-connected PTSD and the 
continuation of a 30 percent evaluation.    

During the pending appeal, a December 2000 RO decision 
assigned a 50 percent rating from August 25, 2000.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in October 2003 for review of 
evidence by the agency of original jurisdiction, proper 
notice, and readjudication.

On December 14, 2006, the Board issued a decision which 
granted a 50 percent rating from August 1, 1998, and a 70 
percent rating from February 29, 2000.  The veteran appealed 
that Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2007, VA and the 
appellant filed a Joint Motion for Partial Remand and 
requested that the Court remand the portion of the Board's 
decision that denied a rating greater than 50 percent for 
PTSD from August 1, 1998, through February 28, 2000; and 
greater than 70 percent from February 29, 2000.  In an August 
2007 Order, the Court granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The veteran has raised a claim of entitlement to service 
connection for substance abuse secondary to PTSD and for a 
total disability rating based on individual unemployability 
and these issues are referred to the agency of original 
jurisdiction for appropriate development.


REMAND

The veteran seeks an increased rating for PTSD.  He was last 
afforded a VA examination in February 2003.  As the clinical 
findings from that examination are now stale, further 
examination is required so that the decision is based on a 
record that contains a contemporaneous examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA psychiatric treatment 
records dated since 2000.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file, 
must be reviewed by the examiner and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF score 
related to the veteran's PTSD 
symptomatology.  The examiner should also 
provide an opinion as to whether the 
veteran's service-connected PTSD without 
consideration of any non-service-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

3.  Then, readjudicate the claims for an 
increased rating for PTSD to include an 
extraschedular rating.  If the decision 
remain adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

